Because of the emphasis which has been placed in the petition for rehearing on the "doctrine of the law of the case" it seems appropriate to review briefly the history of this litigation.
In its first appearance here, the court reviewed a judgment in favor of the defendant (appellant in the instant appeal) *Page 538 
whose motion for a directed verdict at the close of the plaintiff's case had been granted. The author of the opinion discussed the "one-year" provision of the statute of frauds, but did not discuss the provision that a promise to pay the debt of another should be evidenced by a memorandum signed by the party to be charged. This decision appears under the title of Yates v. Ball in 132 Fla. 132, 181 So. 341.
The statute relative to directed verdicts (Sections 4363, Complied General Laws, 1927) provided that:
"If . . . after all the evidence shall have been submitted on behalf of the plaintiff in any civil case . . . it be apparent to the judge of the circuit court . . . that no evidence has been submitted upon which the jury could lawfully find a verdict for the plaintiff . . . the judge shall upon motion of the defendant direct the jury to find a verdict for the defendant . . ." (Underscoring supplied)
So, applying the statute to the action of the circuit judge, it is obvious that he held the view that the plaintiff had offered no evidence upon which the jury could lawfully find for the plaintiff.
When the case was reversed in the opinion just cited, it was retried, and on this trial both plaintiff and defendant introduced evidence. The plaintiff prevailed, and the matter was brought to this court for the second time, where it was disposed of by a per curiam opinion reciting that "the picture of the transaction [is] now complete," and expressing the view that "the verdict is not supported by the evidence adduced in support of the allegations of the declaration and the motion for a new trial should have been granted . . ."
Ball v. Yates, 145 Fla. 537, 200 So. 701.
The reference in the opinion to the completeness of the picture suggests the latter part of the statute, Section 4363, supra, now designated as Section 54.17, Laws of Florida, 1941, and F.S.A., further providing that:
"If, after all the evidence of the parties shall have been submitted, it be apparent to the judge of the circuit court . . . that no sufficient evidence has been submitted upon which the jury could legally find a verdict for one party, the judge *Page 539 
may direct the jury to find a verdict for the opposite party." (Underscoring supplied).
To summarize, when the matter was first heard here on appeal, the first quoted part of the statute had been applied by the trial judge; and when it made its second appearance here, the last quoted portion of the statute had been invoked.
When the matter was last considered it had not been established that the testimony introduced in the third trial was materially different from that introduced in the second trial, which we had said did not support the verdict for the plaintiff.
The "law of the case" has to do with questions of "law" decided on appeal as applied to subsequent proceedings of the case.
". . . The decisions agree that as a general rule, when an appellate court passes upon a question and remands the cause for further proceedings, the question there settled becomes the 'law of the case' upon a subsequent appeal, provided the same facts and issues which were determined in the previous appeal are involved in the second appeal. But if the facts are different, so that the principles of law announced on the first appeal are not applicable, as where there are material changes in the evidence, pleadings, or findings, a prior decision is not conclusive upon questions presented on the subsequent appeal; and the original proceedings are before the court on a second appeal so far as it is necessary to determine any new points in controversy between the parties which were not terminated by the original decree." 3 Am. Jur. Sec. 985.
We find no departure from this doctrine by either the trial court or this court.
When the litigation reached here the third time, the appellant had filed an extensive brief on ten points of law. Appellee then moved to strike the first nine of them, and the court, with the exception of one member who was disqualified, unanimously agreed that points three, four, and five should be stricken. These points involved the three-year statute of limitations, the "one-year provision of the Statute of Frauds," and the "debt-of-another" provision of the statute. *Page 540 
Upon a reconsideration of this order, the six members of the court then sitting, one having been disqualified, decided unanimously that that part of the brief pertaining to point five dealing with the "debt-of-another provision of the Statute of Frauds" should not be stricken, stating in the order that "the Court withholds its judgment for the purpose of permitting the said point to be argued when the cause is argued on the merits; it will then be finally considered and adjudiciated." Two members of the court held the view that the parts of the brief referring to points three and four should also be retained and those matters considered by the court.
It is patent that as late as this order, entered on the eve of the argument and consideration of the litigation for the third time, every member of this court held the view that the issue hinging on the "debt-of-another" provision of the statute of frauds was one which remained to be decided.
In the last opinion a majority of the court held, among other things, that there was not sufficient testimony to show that the defendant had ever promised in writing to pay a debt of another and was not, therefore, in view of the provisions of the statute of frauds, responsible to the plaintiff.
In all the circumstances of this case it appeared to a majority of this court that another reversal is proper and just and nothing has been presented in the petition for rehearing which warrants an abandonment of that view.
Rehearing denied.
THOMAS, C.J., BUFORD and ADAMS, JJ., concur.
TERRELL and CHAPMAN, JJ., dissent.